F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             MAR 31 1999
                                TENTH CIRCUIT
                           __________________________                    PATRICK FISHER
                                                                                  Clerk

 JEFFREY WASHINGTON,

          Petitioner-Appellant,

 v.                                                        No. 98-1271
                                                            (D. Colo.)
 JOE BOOKER, Warden,                                   (D.Ct. No. 97-Z-419)

          Respondent-Appellee.
                        ____________________________

                            ORDER AND JUDGMENT *


Before BRORBY, EBEL, and LUCERO, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1.9(G). The case is

therefore ordered submitted without oral argument.



      Appellant Jeffrey Washington, an inmate appearing pro se, appeals the


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
district court’s dismissal of his habeas corpus petition brought under 28 U.S.C.

§ 2241. We affirm.



      While on parole from a federal sentence for bank robbery and theft, Mr.

Washington violated conditions of his parole by committing various drug-testing

infractions. The United States Parole Commission issued a warrant for his arrest.

During the pendency of the warrant, the Los Angeles Police Department sought

Mr. Washington’s arrest in connection with state charges of robbery and assault.

Working in cooperation with the local police, on July 18, 1995, United States

Marshal’s deputies arrived at petitioner’s residence, confirmed his presence, and

contacted the local police. Because Mr. Washington attempted to leave the

premise before the police arrived, the federal deputies detained him. After their

arrival, the police arrested Mr. Washington and took him into custody on the state

charges.



      After spending 275 days in state custody, state officials transferred Mr.

Washington to federal custody January 25, 1996. At that time, officials

completed the federal warrant by attesting in writing as to Mr. Washington’s

arrest and the warrant’s execution on that date. At a parole revocation hearing,

Mr. Washington admitted using drugs and alcohol, but denied involvement in the


                                        -2-
state robbery. On the hearing examiner’s recommendation, the United States

Parole Commission revoked Mr. Washington’s mandatory parole release and

declined to credit any of the time spent on parole toward completion of his

sentence.



      Mr. Washington brought his § 2241 petition claiming the brief detention by

the federal deputies constituted “execution” of the federal warrant. Based on this

premise, he argued the 275 days in state custody or “street time” must be credited

toward his federal sentence. He also raised other issues concerning his parole

revocation hearing and revocation of his parole.



      After thorough discussion and analysis, the United States Magistrate Judge

recommended the district court deny Mr. Washington’s petition. As to the issue

of the warrant’s execution, the magistrate judge determined the United States

Marshal’s deputies only “detained” Mr. Washington for the purpose of turning

him over to the state’s custody.



      After considering Mr. Washington’s objections to the recommendation,

case law, and the undisputed facts, the district court issued an order and judgment

thoroughly discussing the issues raised in Mr. Washington’s petition. Based on


                                         -3-
the circumstances of Mr. Washington’s arrest and custody by state officials, and

relying on relevant statutory law, the language of the warrant itself, and case law

including McConnell v. Martin, 896 F.2d 441, 445-46 (10th Cir.), cert. denied,

498 U.S. 861 (1990), the district court concluded the execution of the warrant did

not occur until Mr. Washington’s transfer to federal custody on January 25, 1996.

The district court, adopting the magistrate judge’s recommendations, denied the

petition.



      Although Mr. Washington raised several issues in his petition, he limits his

appeal solely to his claim the United States Marshal’s deputies executed the

federal warrant at the time they detained him at his residence. He relies on

essentially the same arguments supporting his petition.



      We review a district court’s denial of a § 2241 petition de novo. See

Sinclair v. Henman, 986 F.2d 407, 408 (10th Cir.), cert. denied, 510 U.S. 842

(1993) (determining the validity of warrant’s execution as part of a de novo

review). After careful review of the record, the briefs, and the applicable law, we

hold the execution of the warrant at issue did not occur until Mr. Washington’s

transfer to federal custody on January 25, 1996. For substantially the same

reasons articulated in the district court’s order, we deny Mr. Washington’s § 2241


                                         -4-
petition and DISMISS his appeal. Because we cannot articulate these reasons

any better than the district court, we attach its Order of Dismissal and Judgment

dated July 10, 1998, as part of this decision.


                                       Entered by the Court:

                                       WADE BRORBY
                                       United States Circuit Judge




                                         -5-